Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Power Terminals for Ceramic Heater”.
The specification should also be corrected to accord with the 112(b) rejections below.
Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, at line 6, recites “in contact with each thereof” (Exr’s emphasis), in which the meaning of “thereof” is unclear, rendering the claim indefinite.	
Claim 1, at line 8, recites “an internal electrode” in reference to element 2 (Fig. 2). However, as noted in ¶ 3 of the specification, where the invention is used as a heater, element 2 is a resistive heating element, albeit perhaps also identifiable as a terminal connecting portion of the heating element, and should be identified as such. Also see claims 4 and 5.
	Claim 1 recites “a total of components constituting the power supply terminal and aluminum nitride in the bonding layer is 90 vol% or more in a total volume of 100 vol% constituting the bonding later” (Exr’s emphasis), which concludes in a tautology because “in a total volume of 100 vol% constituting the bonding layer” follows necessarily from what precedes it, rendering the claim indefinite. 
	Claim 3 recites “an aluminum nitride lump, which should be translated into idiomatic English. This evidently refers to a plurality of particles.
	Claim Rejections - 35 USC § 103
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 7,696,455 to Lin et al (Lin) in view of JP 2004-087392 A to Oishi et al (Oishi, cited by Applicant).
Referring to Figures 1-5 and 3:17 – 4:62, Lin discloses, as recited in claim 1, “a substrate [12] made of an aluminum nitride-based ceramic; 
a power supply terminal [16] made of tungsten (W) or molybdenum (Mo);
a bonding layer [30] located between the substrate [12] and the power supply terminal [16] …;
an internal electrode [18] electrically connected to the power supply terminal [16], wherein… components constituting the power supply terminal [16] and the aluminum nitride in the bonding layer [30] is (sic) 90 vol% or more” (Exr’s emphasis). The bonding layer body 30 is “made of Mo/AlN or W/AlN” (see 4:6-17), entirely a composite of the power supply terminal 16 and the AlN substrate, as claimed.
Claim 1 differs from Lin only in calling for the “bonding layer” 30 “to be in contact with each” of “the substrate [12] and the power supply terminal [16]”. The “brazing material 32” of Lin is between “the bonding layer 30” and “the power supply terminal 16.” 
However, Oishi discloses, at Figures 1-4 and ¶¶ 24-28, an analogous aluminum-nitride (AlN) heater which bonds the power supply terminal 5 directly to the internal electrode 3 (i.e., heater connecting portion) without the brazing material layer and of 
Moreover, Lin recognizes that “incompatible thermal expansion among the ceramic materials [i.e., AlN], …and metallic materials [W or Mo internal electrode and power supply terminal] causes thermal stress… [and] cracks in the ceramic substrate proximate the hole” (1:49-54). Hence it would have been obvious to retain the W/AlN or Mo/AlN bonding layer of Lin between the substrate 12 and power supply terminal 16, to avoid cracks in the substrate.
As recited in claims 2, 4 and 5, Lin discloses a tungsten or molybdenum power supply terminal 16, and a bonding layer having between 20 vol% and 80 vol% respectively tungsten or molybdenum. The “internal electrode”18  and “power supply terminal” 16 embodiments disclosed by Lin to consist of only tungsten or only molybdenum, in the above proportions present in the “bonding layer” 30, meet claims 4 and 5.
And the brazing film 32 is, as is ordinarily the case in a brazed joint, of comparatively negligible volume by comparison with the structural components being joined.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Oishi, as applied to claims 1, 2, 4 and 5 above, and further in view of JP 2009-076649 A to Aoki et ak (Aoki, cited by Applicant).

Claim 3 differs from Lin in view of Oishi in calling for the bonding layer to, apparently, contain AlN particles with an aspect ratio of at least 5. Aoki discloses, already in the abstract, a heater substrate containing AlN particles with an aspect ratio of at least 5. 
Moreover, because routine considerations of operating temperature ranges, thermal conductivity, and resistance to cracking caused by thermal expansion, dictate appropriate “equivalent circle diameters” of the W or M0 particles incorporated into the bonding layer, the values of between 3 and 12 microns, as recited in claim 6, would have been readily determined by one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/31/22